RESOLUCIÓN
El 13 de agosto de 1997 emitimos una resolución en la cual señalamos las medidas que se han de tomar para com-pletar el proceso de evaluación de la Fundación Facultad de Derecho Eugenio María De Hostos (en adelante F.F.D.E.M.H.) y autorizamos sólo para esos fines la admi-sión de los egresados actuales de esa institución al examen de reválida que habría de otorgarse en septiembre de 1997.
Indicamos entonces que la F.F.D.E.M.H. debía asegu-rarse de que dicha resolución fuese conocida por todos sus estudiantes actuales y futuros, y que debía informarnos de las medidas tomadas para ello.
El 17 de agosto de 1997 se publicó en un periódico del país un anuncio titulado “UN EXITO MAS”, suscrito por el Decano de la F.F.D.E.M.H.; en éste no relata correctamente el contenido y alcance de nuestra Resolución de 13 de agosto de 1997, lo cual preocupa y sorprende a los miem-bros de este Tribunal. Nos preocupa en particular que los interesados en comenzar o continuar estudios de Derecho en la institución en cuestión no estén debidamente adver-tidos de lo que se indica y resuelve en la resolución aludida.
Por todo lo cual, se le concede un término de diez (10) días a la F.F.D.E.M.H. para que nos informe qué medidas ha tomado y habrá de tomar para cumplir a cabalidad con nuestra orden en la Resolución de 13 de agosto de 1997, de *873que ésta le fuese notificada a todos sus estudiantes actua-les y futuros.

Publíquese.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo. Los Jueces Asociados Señores Negrón García y Rebollo López, y la Juez Asociada Señora Naveira de Rodón no intervinieron.
(Fdo.) Carmen E. Cruz Rivera

Subsecretaría del Tribunal Supremo